DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status Of Claims
This Office Action is in response to an amendment received 5/17/2022 in which Applicant lists claims 1-15 as being cancelled, claims 22-35 as being withdrawn, claims 17-21 as being previously presented, and claim 16 as being currently amended. It is interpreted by the examiner that claims 16-35 are pending.
If applicant is aware of any prior art, or other co-pending application not already of record, he/she is reminded of his/her duty under 37 CFR 1.56 to disclose the same.
Specification
The amendments to the specification dated 5/17/2022 are accepted. The objections to the specification cited in the office action mailed 11/24/2021 are hereby withdrawn.
Drawings
The amendments to the specification were received on 5/17/2022.  These amendments are accepted. The objections to the drawings cited in the office action mailed 11/24/2021 are hereby withdrawn.
Response to Arguments
Applicant’s arguments, see pages 8-9 of the remarks, filed 5/17/2022, with respect to Yun et al. (US 7365918) disclosing precision holes instead of micro-pillars have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Moldovan et al. (US 10,183,375), made of record in the Non-Final Office Action mailed 11/24/2021.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claims 16-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Moldovan, U.S. Patent Number 10,183,375 B2, of record (hereafter Moldovan).
Regarding claim 16, Moldovan discloses a full material Fresnel Zone Plate precursor array comprising a plurality of full material Fresnel Zone Plate precursors arranged on a common carrier (see at least figures 8A-14, elements 20, 151, M1 and M2, as well as the abstract; column 22, line 41 through column 23, line 28), wherein the full material Fresnel Zone Plate precursors are micro-pillars and each of the micro-pillars is able to result in one or more Fresnel Zone Plates (see at least figures 8A-9, elements 151, M1 and M2 as well as column 8, lines 10-24; column 19, lines 41-43; and column 22, line 41 through column 23, line 28).
Regarding claim 17, Moldovan discloses that the full material Fresnel Zone Plate precursor array according to claim 16, wherein the full material Fresnel Zone Plate precursors are spaced apart from each other on the common carrier (see at least figure 8A, elements 20, 151 and 107).
Regarding claim 18, Moldovan discloses that the full material Fresnel Zone Plate precursor array according to claim 16, wherein central axes of the full material Fresnel Zone Plate precursors are arranged parallel to each other on the common carrier (see at least figure 8A, elements 151).
Regarding claim 19, Moldovan discloses that the full material Fresnel Zone Plate precursor array according to claim 16, wherein the central axes of the full material Fresnel Zone Plate precursors are arranged parallel to the surface normal of the common carrier (see at least figure 8A, elements 151).
Regarding claim 20, Moldovan discloses that the full material Fresnel Zone Plate precursor array according to claim 16, wherein the full material Fresnel Zone Plate precursors comprise controlled tapering angles (see at least column 8, line 63; column 10, lines 5-8; column 23, lines 6-22; column 27, lines 4-9).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Moldovan, U.S. Patent Number 10,183,375 B2, of record (hereafter Moldovan) in view of Schuetz et al., U.S. Patent Application Publication Number 2012/0258243 A1, of record (hereafter Schuetz).
Regarding claim 21, Moldovan further discloses tapered micro-pillars (col. 5, lines 61-65; col. 21, lines 6-16), tapered holes (col. 10, lines 5-8; col. 27, lines 4-9) or angled one dimensional ridges (fig. 20, element 551), and that a variety of diffractive optics having different forms or geometries may be formed on the same wafer (col. 26, line 49 through col. 27. Line 35).
Further, Schuetz teaches forming Fresnel Zone Plates by a slicing method wherein various zone plates are formed such that they have a different diameter and inclined zones (see at least figure 2, as well as paragraphs [0036]-[0040] and [0061]-[0063]).
Therefore, it would have been obvious to an ordinarily skilled artisan before the effective filing date of the claimed invention to modify the Fresnel Zone Plate precursors of Moldovan to include the further teachings of Moldovan and/or the teachings of Schuetz so that at least some of the Fresnel Zone Plate precursors on the same common carrier have differing taper angles, for the purpose of forming Fresnel Zone Plates suitable for different purposes with different focusing abilities and resolution (see at least col. 26, line 49 through col. 27. Line 35 of Moldovan, and paragraphs [0061]-[0063] of Schuetz). 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEREK S. CHAPEL whose telephone number is (571)272-8042. The examiner can normally be reached M-F 9:30am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone B. Allen can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Derek S. Chapel/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        6/2/2022
Derek S. CHAPEL
Primary Examiner
Art Unit 2872